DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850
Center for Medicaid and CHIP Services
CMCS Informational Bulletin

DATE:

January 30, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Medicaid and CHIP Updates

This Informational Bulletin updates States and other interested parties on three items:
Publication of the Medicaid Covered Outpatient Drugs NPRM (CMS-2345-P)
OIG’s Report on Medicaid Hospital Outlier Payment Follow-up for Fiscal Years 2004
Through 2006 (A-07-10-04160)
Updated Information on the Implementation of Medicaid NCCI Methodologies

Medicaid Covered Outpatient Drugs NPRM (CMS-2345-P)
Thursday, February 2, 2012, a Notice of Proposed Rulemaking (NPRM) titled “Covered
Outpatient Drugs” (CMS-2345-P) will be published in the Federal Register
(www.federalregister.gov.) The NPRM went on display Friday, January 27 and can be viewed
at: http://www.ofr.gov/OFRUpload/OFRData/2012-02014_PI.pdf.
This NPRM implements Medicaid drug provisions of the Affordable Care Act and will increase
transparency in drug pricing and save States and taxpayers money through a number of
improvements, including:
Aligning reimbursement rates for all drugs closer to the actual price the pharmacy pays
for the drug;
Increasing rebates paid by drug manufacturers that participate in Medicaid;
Providing rebates for drugs dispensed to individuals enrolled in a Medicaid managed care
organization; and
Lowering reimbursement for certain generic drugs.
The NPRM will be open for public comment through April 2, 2012, and CMS encourages all
interested parties and stakeholders to submit comments. Please refer to the Federal Register

CMCS Informational Bulletin
January 30, 2012
Page 2
publication for instructions about how to submit comments and contact Wendy Tuttle at
Wendy.Tuttle@cms.hhs.gov with any questions.
OIG Report “Medicaid Hospital Outlier Payment Follow-up for Fiscal Years 2004
Through 2006 (A-07-10-04160)”
The Office of the Inspector General (OIG) issued a final report on July 21, 2011 that may be
useful to States in determining effective ways to make Medicaid hospital outlier payments. The
report provides the results of their review of Medicaid hospital outlier payments for fiscal years
(FY) 2004 through 2007, a follow-up to earlier audits on outlier payments in eight States. The
objective was to determine whether the eight State agencies calculated Medicaid inpatient
hospital outlier payments to effectively limit the payments to extraordinarily high-cost cases.
The full report can be found at: http://oig.hhs.gov/oas/reports/region7/71004160.pdf
The OIG found that the eight States did not calculate Medicaid outlier payments to effectively
limit the payments to extraordinarily high-cost cases. For all hospitals in seven of the eight
States, Medicaid outlier payments increased from approximately $913.0 million in FY 2004 to
approximately $1.2 billion in FY 2006. During this period, Medicaid outlier payments increased
substantially faster than Medicaid diagnosis-related groups (DRG) base payments and Medicare
outlier payments. They found that this occurred because the eight State agencies (1) used
outdated cost-to-charge ratios to convert charges to estimated costs and (2) did not reconcile
Medicaid outlier payments upon cost report settlement.
According to the OIG, if the eight States had used the most recent cost reports to calculate the
cost-to-charge ratios for the hospitals reviewed, those State agencies could have, between
FYs 2004 and 2006, more effectively limited the payments to extraordinarily high-cost cases,
thereby reducing those Medicaid outlier payments by a total of $320.0 million.
Based on the OIG findings, we encourage all States that make Medicaid outlier payments to
adjust Medicaid reimbursement for outliers to (1) use the most recent cost-to-charge ratios to
calculate Medicaid outlier payments, (2) reconcile Medicaid outlier payments upon cost report
settlement or use an alternative method to ensure that outlier payments are more closely aligned
with actual costs, and (3) amend their State plans accordingly.
Questions regarding this information may be directed to Robert Weaver at
Robert.Weaver@cms.hhs.gov.

Implementation of Medicaid NCCI Methodologies
The National Correct Coding Initiative (NCCI) is a program developed by CMS that uses
methodologies to reduce overpayments to providers due to incorrect coding on claims. Section
6507 of the Affordable Care Act directs State use of NCCI methodologies. On September 1,
2010, CMS issued a letter to State Medicaid Directors regarding the implementation of the
NCCI, which is available at: http://www.cms.gov/smdl/downloads/SMD10017.pdf.

CMCS Informational Bulletin
January 30, 2012
Page 3

Updates and additional information addressing the following four topics are now available at:
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Data-andSystems/Downloads/NCCI_FactSheet_Methodologies01262012.pdf:
Change in the location of the Medicaid NCCI edit files for downloading by State
Medicaid agencies;
Changes in Medically Unlikely Edits (MUEs) for bilateral surgical procedures;
The claim adjudication algorithms States are required to use in paying Medicaid claims;
and
Reports on changes in the Medicaid NCCI edit files.
For additional information please contact Paul Youket at Paul.Youket@cms.hhs.gov.

